Citation Nr: 0715650	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back strain with early degenerative disc disease, 
transitional vertebra at L5-S, and spina bifida occulta, 
currently evaluated at 40 percent.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1987 to August 
1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2007, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the May 2006 VA examiner found that 
the veteran's peripheral neuropathy, sensory both lower 
extremities, was likely to be secondary to the service-
connected spinal disk condition.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  The Board notes that under the new General 
Rating Formula for Diseases and Injuries for the Spine, Note 
(1) provides that any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71A, Diagnostic Codes 
5235-5243, Note (1) (2006).

A review of the evidence shows that the RO failed to consider 
whether a higher overall rating is available for the low back 
disability if the veteran was evaluated under the new 
criteria, particularly if separate disability ratings were 
assigned based on the neurological manifestations in the 
lower extremities.  Furthermore, though the May 2006 VA 
examiner found that the peripheral neuropathy was likely to 
be secondary to the spinal disk condition, the information 
provided in the report is insufficient for the Board to 
determine the current level of impairment caused by the 
peripheral neuropathy under the applicable rating code.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo 
another VA examination to clarify the 
severity of the service- connected 
mechanical low back strain with early 
degenerative disc disease, transitional 
vertebra at L5-S, and spina bifida 
occulta.  The examiner should be requested 
to review the claims folder, to include 
the reports of previous VA spine and 
neurological examinations. The examiner 
should be instructed to include x-ray 
studies of the lumbosacral spines, and to 
provide complete observations of the 
ranges of motion of the lumbosacral spine.  
All findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.  Does the lumbosacral spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

c.  Is there any favorable or unfavorable 
ankylosis of the spine?

d.  Please identify any neurological 
findings in the lower extremity related to 
the service-connected back disability, and 
fully describe the extent and severity of 
those symptoms.  The examiner should 
identify the specific nerve(s) involved, 
and offer an opinion as to the degree of 
impairment of the nerve (that is, whether 
it is mild, moderate, moderately severe, 
or severe in nature).

e.  In addition, if possible, please state 
whether the lumbosacral spine disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC), which includes a discussion of 
whether a separate rating(s) for the 
neurological symptoms is warranted.  The 
veteran and his representative should also 
be afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




